           Case 2:21-cv-00028-JCM-VCF Document 14 Filed 09/07/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                        ***
      RODRIGO MIJARES,
4
                           Plaintiff,
5                                                           2:21-cv-00028-JCM-VCF
      vs.                                                   ORDER
6     EQUIFAX INFORMATION SERVICES,
      LLC,
7
                            Defendants.
8

9
            On June 30, 2021, the parties state that they reached a settlement. (ECF No. 12). The court ordered
10
     that the parties file a proposed stipulation and order for dismissal on or before September 3, 2021. (ECF
11
     NO. 13). To date, no proposed stipulation and order for dismissal has been filed.
12
            Accordingly,
13
            IT IS HEREBY ORDERED that a video status conference hearing is scheduled for 1:00 PM,
14
     September 29, 2021.
15
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
16
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
17
     conference hearing by noon, September 28, 2021.
18
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
19
            INSTRUCTIONS FOR THE VIDEO CONFERENCE
20
            Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
21
     to the participants email provided to the Court.
22
            • Log on to the call ten (10) minutes prior to the hearing time.
23
            • Mute your sound prior to entering the hearing.
24
            • Do not talk over one another.
25
           Case 2:21-cv-00028-JCM-VCF Document 14 Filed 09/07/21 Page 2 of 2




1           • State your name prior to speaking for the record.

2           • Do not have others in the video screen or moving in the background.

3           • No recording of the hearing.

4           • No forwarding of any video conference invitations.

5           • Unauthorized users on the video conference will be removed.

6

7           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

8    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

9    time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

10

11          DATED this 7th day of September, 2021.
                                                                  _________________________
12                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
